The opinion of the court was delivered by
Redfield, J.
We think it impossible to distinguish this case from that of Territt et al. v. Bartlett, 21 Vt. 184, upon any satisfactory ground. Notice to the agent in the same transaction is always notice to the principal. That is sufficiently shown in the case of Fitzsimmons v. Joslin, 21 Vt. 129. Any other rule upon this subject would lead to the greatest fraud and injustice, as well as the grossest absurdities. The notice in this case is all that would be likely to exist, or to be shown, in any case.
There is no objection to the testimony coming from the defendants. It is a matter very clearly concerning the account, or, as they express it in Connecticut, “ quoad the account.”
The contract of sale was complete in this state, and the delivery by common carriers, as in the case of Territt et al. v. Bartlett, except that in this case it appears the freight was paid by the defendants, and it was presumed to have been in that case. We do not propose to discuss the subject farther, believing the principles laid down in Territt et al. v. Bartlett are sound, and founded upon abundant authority. Judgment affirmed.